OktoN, J.
This is an appeal from an order of the circuit court setting aside and vacating a sale of lands made by the sheriff upon an execution. The sale was made on the 21st day of September, 1876. The motion to set aside and vacate *569the sale was made on tbe -27th. day of May, 1878, for certain irregularities, merely, one of which was-that the lands were not first offered in parcels.
A motion to set aside a sale on execution must be made in a reasonable time after the sale, or it will not be entertained; and we think that a delay of over twenty months after the sale, and near the expiration of the time of redemption, is most unreasonable and gross laches, if unexplained and unexcused, as in this case; and we shall be compelled to hold that the order of the circuit court in setting aside this sale was an abuse of discretion, for this reason alone.
There appears to be nothing in the record, or the affidavits accompanying the motion, to show affirmatively that the lands were not first offered in parcels. In such a case, will it not be presumed that the officer did his duty in this respect, unless the contrary is shown? Qucere.
By the Court.- — -The order of the circuit court is reversed, with costs.
EyaN, O. J., took no part.